16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Ian WARD, also known as Jack Cleaveland, Appellant.
No. 93-3170.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 2, 1994.Filed:  February 7, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ian Ward appeals the sentence imposed on him by the district court1 after he pleaded guilty to a firearm offense.  We affirm.


2
Ward pleaded guilty to using a firearm during a drug trafficking offense, in violation of 18 U.S.C. Sec. 924(c)(1).  The district court sentenced him to five years imprisonment and three years supervised release.  Ward argues his sentence exceeds the statutory maximum, because section 924(c)(1) does not authorize any period of supervised release.  His argument is foreclosed by our recent decision in United States v. Watkins, No. 93-2395, slip op. at 2 (8th Cir.  Jan. 24, 1994) (18 U.S.C. Sec. 3583(a), (b)(2) and U.S.S.G. Sec. 5D1.2(b)(2) expressly authorize three-year term of supervised release to follow imprisonment for section 924(c) conviction).


3
Accordingly, we affirm.



1
 The HONORABLE RUSSELL G. CLARK, Senior United States District Judge for the Western District of Missouri